United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3597
                                    ___________

Louis E. Harris,                      *
                                      *
             Appellant,               * On Appeal from the United
                                      * States District Court
      v.                              * for the Eastern District
                                      * of Arkansas.
Kenneth S. Apfel, Commissioner of     *
Social Security,                      * [Not to be Published]
                                      *
             Appellee.                *
                                 ___________

                          Submitted: October 4, 1999
                              Filed: October 18, 1999
                                  ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.


       Louis E. Harris appeals the District Court’s1 order affirming the Commissioner’s
decision to deny Harris disability insurance benefits. Harris had alleged he could not
work primarily because of a herniation and a bulge in two lumbar discs. He also
presented evidence of ulcerative colitis. Because substantial evidence supports the

      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
administrative law judge’s decision, see Tate v. Apfel, 167 F.3d 1191, 1196 (8th Cir.
1999) (standard of review), we affirm.

        For reversal, Harris first argues that the ALJ failed to evaluate the credibility of
his testimony as required under Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984). We
reject this argument, because the record shows that the ALJ properly discounted
Harris’s subjective complaints of pain and frequent diarrhea by considering the Polaski
factors and noting specific inconsistences in the record as a whole. See Hutton v.
Apfel, 175 F.3d 651, 654 (8th Cir. 1999). The ALJ noted, among other things, that
treatment for Harris’s various medical conditions had been sporadic and inconsistent,
see Long v. Chater, 108 F.3d 185, 188 (8th Cir. 1997) (functional limitations are
inconsistent with failure to obtain regular medical treatment); and that Harris’s colitis
had been successfully managed for years with steroids, his shoulder pain had improved
after therapy, and no surgery had been recommended for any of his conditions, see
Hutton, 175 F.3d at 655 (conditions that are controllable or amenable to treatment do
not sustain finding of total disability). The ALJ also considered Harris’s description
of his daily activities and the failure of the doctor who treated Harris’s colitis to order
work restrictions. See id. at 655 (daily activities of making breakfast, washing dishes
and clothes, watching TV, visiting with friends, and driving car, and lack of physical
restrictions, are inconsistent with finding of total disability).

      Harris also argues that the ALJ improperly discredited Harris’s wife’s testimony.
The ALJ found, however, that the testimony was based on an uncritical acceptance of
Harris’s complaints and was prompted by Mrs. Harris’s desire to see her husband
obtain benefits. We conclude that the ALJ properly supported his finding that her
testimony was not credible. See Tate, 167 F.3d at 1198 n. 8 (ALJ properly discounted
testimony of lay witnesses based on their uncritical acceptance of claimant’s complaints
and their incentive to see claimant receive benefits).




                                            -2-
      Harris next argues that the ALJ failed to consider all of his impairments in
combination, and to consider his arthritis. We disagree. The ALJ stated that Harris’s
impairments, alone or in combination, were not of listing-level severity, and specifically
discussed Harris’s back and colitis. The ALJ also considered Harris’s knee and
shoulder problems, which Harris attributed to arthritis. See Hajek v. Shalala, 30 F.3d
89, 92 (8th Cir. 1994) (claimant’s conclusory statement that ALJ failed to consider
combined effects of impairments was unfounded where ALJ noted each impairment and
concluded that impairments alone or in combination were not of listing level). Further,
we note that the diagnosis of arthritis made by two of Harris’s physicians was
conclusory and unsupported by objective medical tests or diagnostic data. See
Chamberlain v. Shalala, 47 F.3d 1489, 1494 (8th Cir. 1995) (weight given to treating
physician’s opinion is limited if it consists only of conclusory statements, and is not
supported by objective medical tests or diagnostic data).

       Finally, Harris argues that the ALJ erred in relying on the medical/vocational
guidelines instead of calling a vocational expert to testify. The ALJ was correct in
using only the guidelines, however, because he specifically discounted Harris’s
complaints of nonexertional impairments--pain, colon discomfort, and frequent
diarrhea--and determined that Harris was able to perform the full range of sedentary
activities. See Lucy v. Chater, 113 F.3d 905, 908 (8th Cir. 1997) (ALJ may use
guidelines even though there is nonexertional impairment if ALJ finds, and record
supports finding, that nonexertional impairment does not diminish claimant’s capacity
to perform full range of listed activities under demands of day-to-day life; under this
standard isolated occurrences will not preclude use of guidelines).

      Accordingly, we affirm.




                                           -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-